Citation Nr: 0415428	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  94-47 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical 
and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
degenerative disc disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1979 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
10 percent evaluation, effective from August 1994.  Following 
a personal hearing at the RO, the evaluation was increased to 
20 percent disabling, effective from August 1994.  

The Board issued a decision in this case in July 1997 denying 
a greater initial rating for the lumbar spine disability.  
The Board's decision also included an issue concerning the 
rating of another disability.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which affirmed the Board's decision.  
The veteran then appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), which dismissed the appeal of the other issue and 
remanded the instant issue for the Court to remand the case 
to the Board for the Board to consider in the first instance 
whether an extraschedular evaluation should be assigned for 
the lumbar spine disability.  Accordingly, the Court's 
decision as to the other issue remains final and the issue 
listed above is the only issue remaining for appellate 
consideration by the Board.  

In June 2003, the Board Remanded the case to the RO for 
additional action.  The case is now before the Board for 
final appellate consideration.  

In March 2004, the Board wrote the veteran to provide him 
with the rating criteria for evaluating disabilities of the 
spine, to include intervertebral disc syndrome, as revised by 
VA, effective in September 2003.  He was given 60 days to 
present additional evidence or argument; no response has been 
received.  


FINDINGS OF FACT

1.  The medical evidence does not reflect manifestations of 
more than moderate intervertebral disc syndrome at any time 
since the veteran's separation from service.  

2.  The medical evidence does not show that the veteran has 
had any incapacitating episodes due to degenerative disc 
disease of the lumbar spine since his separation from 
service.  

3.  The medical evidence does not show that the veteran's 
degenerative disc disease has been manifested by more than 75 
degrees of painless forward lumbar flexion or less than 170 
degrees of combined range of motion at any time since his 
separation from service.  

4.  The medical evidence does not show that the veteran has 
had any muscle spasm severe enough to result in abnormal gait 
or abnormal spinal contour since January 1995.  

5.  The medical evidence does not show that degenerative disc 
disease of the lumbar spine has produced any associated 
neurological abnormalities since September 2002.  

6.  The medical evidence does not show that degenerative disc 
disease of the lumbar spine has ever produced flare-ups and 
there is no evidence of weakness, excessive fatigability, 
incoordination, or impairment to execute skilled movements.  

7.  There is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral for consideration of an 
extraschedular rating.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent 
for degenerative disc disease of the lumbar spine are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 (2003), and 
4.124a, Code 5293 (prior to Sept. 26, 2003) and Code 5243 
(effective Sept. 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
August 1994 rating decision, September 1994 statement of the 
case, and supplemental statements of the case dated through 
August 2003, the veteran and his representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claim.  In addition, 
by letter dated in June 2003, the RO explained the provisions 
of the VCAA, gave additional notice of the evidence needed to 
substantiate the claim on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the most recent transfer and 
certification of the appellant's case to the Board.  After 
the notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

However, the RO wrote the appellant in June 2003, pursuant to 
the Board's May 2003 Remand, to inform him of the VCAA's 
provisions as they pertained to his claim and to advise him 
to submit any additional evidence within 30 days, although 
that letter did not specifically contain the "fourth 
element."  In August 2003, the RO provided him and his 
representative with a supplemental statement of the case.  

Under the circumstances set forth above, even though the June 
2003 letter did not explicitly include the "fourth element" 
of the notice requirement, but considering the multiple times 
his claim have been reviewed by the RO, the Board, the Court, 
and the Federal Circuit, and the multiple occasions that he 
has communicated with VA regarding his claim, the Board finds 
that the appellant has had ample notice of the types of 
evidence that would support his claim and that he has had 
ample opportunity to present evidence and argument in support 
of his appeal.  He has not identified any evidence not 
already of record.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The veteran's accredited representative has requested that 
the case again be Remanded to the RO, contending that the RO 
failed to consider alternative criteria for evaluating the 
lumbar spine disability.  As will be explained below, 
however, the Board finds that the RO has already considered 
the veteran's claim under all pertinent legal provisions.  
The Board is satisfied as to the RO's compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's degenerative disc disease of 
the lumbar spine.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire 
period, considering the possibility of staged ratings, as 
provided by the Court in Fenderson.  

In addition, during the pendency of the veteran's appeal, VA 
revised the criteria for evaluating intervertebral disc 
syndrome twice.  Generally, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant will apply.  Further, 
VA's General Counsel has held that if the amended regulation 
is more favorable to the claimant, then the retroactive reach 
of the regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

The rating criteria that were in effect prior to September 
23, 2002, provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warrants a 60 percent rating.  A 
40 percent evaluation is to be assigned when the 
intervertebral disc syndrome is severe, when there are 
recurring attacks, with only intermittent relief.  Moderate 
intervertebral disc syndrome, with recurring attacks, 
warrants a 20 percent rating.  A 10 percent evaluation is 
appropriate for mild intervertebral disc syndrome.  
Postoperative, cured intervertebral disc syndrome is to be 
rated 0 percent disabling.  Code 5293, in effect prior to 
September 23, 2002.  

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively 
or postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293, effective 
September 23, 2002.  

Finally, effective September 26, 2003, VA revised the 
criteria for evaluating all disabilities of the spine, 
including intervertebral disc syndrome.  The new criteria 
provide that the following General Rating Formula for 
Diseases and Injuries of the Spine is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, unless a disability under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis		20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height		10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome, Code 5243, 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

The service medical records contain a March 1994 clinic 
report, noting a diagnosis of chronic low back pain.  The 
clinical examination was essentially negative, except for 
lumbosacral muscle spasm and some tenderness to palpation in 
the area.  at the time of his separation examination in April 
1994, the veteran complained of recurrent back pain.  The 
examination report notes no pertinent abnormal clinical 
findings, but a diagnosis of mechanical low back pain was 
recorded.  

In December 1994, the veteran testified at a personal hearing 
at the RO.  He described having constant back pain and 
radiating "electricity" into both thighs, greater on the 
left.  He indicated that he could no longer play basketball 
due to the disability, because he could no longer run.  

On VA spine compensation examination in January 1995, the 
examiner noted that the veteran frequently changed positions, 
especially when sitting.  There was spasm in the right 
paraspinal muscles of the back.  Range of motion of the 
lumbar spine was reported as 80 degrees of forward flexion, 
with pain at that point; 35 degrees of extension; 40 degrees 
of left lateral flexion; 40 degrees of right lateral flexion, 
with pain at that point; and rotation to 35 degrees in each 
direction.  As objective evidence of painful motion, the 
examiner noted shuffling gait, slow movement, and frequent 
movement and changes of position.  Lumbar muscle strain was 
diagnosed.  

VA spine and neurological examinations were conducted in July 
1996.  The veteran reported chronic pain in his low back 
which was present to some degree all the time.  He stated 
that his job required quite a bit of bending and that bending 
too much did bother his back.  He also reported having an 
intermittent pins and needles feeling in both anterior 
thighs.  The veteran indicated that every day he wore a low 
back support that had been provided by his employer.  He 
denied having any difficulty walking or climbing and 
descending stairs.  He reported that he worked 40 hours per 
week, but occasionally had to miss a little time from work to 
go to the hospital for treatment.  He was working without any 
restrictions.  On examination, there was no muscle spasm or 
acute tenderness.  But he described some mild tenderness over 
the lower lumbar spine.  Range of motion of the lumbosacral 
spine was reported as "full" in each axis, with mild 
discomfort and tightness at the extremes of each motion.  
There was very strong muscle development in both legs.  The 
remainder of the examination was essentially normal.  

A VA neurological examiner in July 1996 reported similar 
clinical findings, except that that examiner also noted mild, 
inconsistent decreased sensation to light touch and pinprick 
over the lateral aspect of the left thigh.  That examiner 
diagnosed lumbosacral sprain and left L5 radiculopathy and 
recommended an MRI of the lumbosacral spine and 
electromyography and nerve conduction studies of both lower 
extremities.  The MRI, completed in August 1996, revealed 
findings indicative of degenerative disc disease with mild 
bulging at L4-5.  The neurological studies, completed in 
September 1996, were interpreted as showing no definite 
abnormality.  

VA clinic records reflect rare complaints relative to the 
veteran's low back disability.  In January 1997, he 
complained of constant back pain that was worse after 
exercise, occasional feelings of electrical sensations in his 
thighs, and right lateral foot pain.  He denied having any 
numbness or loss of muscle strength.  During a physical 
therapy session in February 1997, the veteran complained of 
more pain with each session, although the therapist noted 
that he did not appear to be in pain when walking, changing 
positions, or doing exercises.  In December 1999, a record 
noted the veteran's report that he couldn't do anything if he 
didn't wear a low back support.  Subsequent clinic records do 
not reflect any complaints or abnormal clinical findings 
relative to his low back disability.  

In November 2002, another VA spine examination was conducted.  
The veteran complained of constant pain in his lower back 
that was aggravated by bending, lifting, sitting for more 
than 30 minutes, or walking more than 6 blocks.  It was noted 
that the pain was localized in the lumbosacral region and did 
not radiate to the lower extremities.  The veteran denied any 
numbness or weakness of his legs and also denied any bowel or 
bladder incontinence.  He estimated that he missed 3 to 
4 days of work per year because of problems with his lower 
back.  The examiner noted that the veteran was able to move 
about the examining room without demonstrable difficulty.  He 
was able to climb on and off the examining table without 
apparent pain.  The pelvis was level and there was no list or 
scoliosis.  No spasm or tenderness was noted.  The veteran 
complained of pain on flexion of the lumbar spine beyond 75 
degrees, but was able to flex to 90 degrees.  He denied pain 
on lateral bending to either side, but did complain of pain 
on extension of the back beyond 15 degrees.  No abnormal 
neurological clinical findings were noted.  The examiner 
concluded that the veteran had degenerative disc disease at 
L4-5, but noted that he functioned relatively well.  He 
indicated that the veteran had some limitation of motion due 
to pain, but that there was no evidence of weakness, 
excessive fatigability, incoordination, or impairment to 
execute skilled movements.  The examiner further commented 
that there was no swelling, deformity, atrophy, instability 
of station, or disturbance of locomotion.  There was no 
evidence of interference with sitting, standing, or weight-
bearing.  

Evaluating the evidence using the criteria that were in 
effect prior to the September 2002 revision, the Board finds 
that not more than a 20 percent rating is warranted at any 
time since the veteran's separation from service.  His pain 
has been constant, but has not produced more than moderate 
overall impairment.  Despite the veteran's complaints of pain 
radiating into his legs, no examiner has noted any abnormal 
neurological findings, other than slightly decreased 
sensation in the anterior thighs-and no examiner has even 
noted that since July 1996.  Moreover, diagnostic 
neurological testing in 1996 was reportedly normal.  

Considering the evidence using the subsequently revised 
rating criteria, the Board finds that there is no evidence 
that the veteran has had any incapacitating episodes 
whatsoever as might warrant a higher evaluation on that 
basis.  The disability requires no more than a handful of 
days off per year and the record does not reflect that any 
physician has ever prescribed bed rest for the manifestations 
of the disability.  

Using the General Rating Formula for Diseases and Injuries of 
the Spine, the evidence does not show that more than a 20 
percent rating is warranted at any time since the veteran's 
separation from service.  No examiner has reported less than 
75 degrees of painless forward flexion and no examiner has 
noted a combined range of motion even approaching 170 
degrees.  Although a January 1995 examiner reported 
paraspinal muscle spasm that apparently resulted in a 
shuffling gait, slow movement, and frequent changes of 
position, no subsequent examiner has reported any muscle 
spasm at all and others noted that he was able to move about 
easily, including climbing on and off the examining table.  

Moreover, the medical evidence does not show that the 
veteran's degenerative disc disease at L4-5 has produced any 
neurological manifestations whatsoever since September 2002, 
the effective date of the revised rating criteria which allow 
for evaluation on that basis.  The November 2002 VA examiner 
specifically stated that the veteran's pain was localized to 
his back and did not radiate to his legs.  Further, the 
veteran denied any numbness or weakness of his legs and any 
bowel or bladder incontinence.  No pertinent abnormal 
neurological clinical findings were noted by that examiner.  
Consequently, a separate compensable rating is not warranted 
on the basis of neurological manifestations.  

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
However, there is no evidence, not even the veteran's own 
report, of flare-ups due to the disability.  The veteran has 
repeatedly stated and even testified that his back pain was 
relatively constant.  Also, the limiting effects of painful 
motion have already been considered.  Further, the November 
2002 examiner stated that there was no evidence of weakness, 
excessive fatigability, incoordination, or impairment to 
execute skilled movements.  That examiner further commented 
that there was no swelling, deformity, atrophy, instability 
of station, or disturbance of locomotion and that there was 
no evidence of interference with sitting, standing, or 
weight-bearing.  Thus, the Board finds that a higher rating 
is not warranted based on the factors set forth by the Court 
in DeLuca.  

Accordingly, the Board finds that a rating greater than 20 
percent is not warranted for the veteran's degenerative disc 
disease of L4-5 under any provision of the Rating Schedule at 
any time since his separation from service.  

Finally, in exceptional cases where evaluations provided by 
the rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level.  
There is no evidence that the veteran has ever been 
hospitalized for treatment of his low back disability since 
his separation from service.  Neither does the record reflect 
marked interference with employment.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
his degenerative lumbar disc disease.  The record clearly 
indicates that the disability has a minimal effect on his 
ability to work and requires no more time off than a few days 
per year.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral for consideration 
of an extraschedular rating.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

In summary, the Board concludes that the evidence does not 
show that the criteria for a rating greater than 20 percent 
for degenerative disc disease of the lumbar spine have been 
met at any time on any basis since the veteran's separation 
from service.  Because a 20 percent rating has been in effect 
since the day following his separation from service, no 
higher rating may be assigned.  


ORDER

An initial rating greater than 20 percent for degenerative 
disc disease of the lumbar spine is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



